PER CURIAM.
Francisco Calvo appeals his judgment and two consecutive life sentences for sexual battery on a child less than twelve. Calvo contends that his sentencing forms contain scrivener’s errors which fail to credit him 985 days of jail time served. Notwithstanding his consecutive life sentences, Calvo is still entitled to credit for time served on the first life sentence. See Steadman v. State, 23 So.3d 811, 813 (Fla. 2d DCA 2009). However, because the trial court made no oral pronouncement awarding credit for time served, we affirm the sentences without prejudice to Calvo filing a motion pursuant Florida Rule of Criminal Procedure 3.801. We affirm the remaining issues raised on appeal without comment.
Affirmed.
NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.